Citation Nr: 0806416	
Decision Date: 02/26/08    Archive Date: 03/03/08

DOCKET NO.  06-01 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel





INTRODUCTION

The veteran had active service from July 1943 to April 1958, 
and from April 1958 to July 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico, which denied 
the above claim.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is currently service connected for postoperative 
residuals of excision of nucleus pulposus, clinical right L4, 
left S1 radiculopathy, rated as 60 percent disabling; 
fracture of the 1st metacarpal near wrist area of the right 
thumb, rated as 10 percent disabling; fracture of the left 
5th finger, rated as 10 percent disabling; recurrent 
pterygium of the right eye, inactive postoperative left eye, 
rated as noncompensable; and perforation of the tympanic 
membrane, rated as noncompensable.  Thus, he meets the 
schedular criteria to render him eligible for consideration 
of a TDIU rating under 38 C.F.R. § 4.16(a).  The remaining 
question is whether the veteran is unable to secure or follow 
a substantially gainful occupation as a result of his 
service-connected disabilities.  

In this regard, although an October 2003 VA mental disorders 
examiner does report that the veteran ceased working in 
connection with a real estate business in 1986 due to heavy 
drinking, there is no opinion from this examiner as to 
whether or not the veteran was precluded from following a 
substantially gainful employment due to service-connected 
disability.  Nor was such an opinion provided on more recent 
VA examinations in 2005.

The Board finds that compliance with the threshold 
requirements under 38 C.F.R. § 4.16(a), the lack of an 
opinion regarding whether the veteran is precluded from 
following a substantially gainful employment due to service-
connected disability, and the fact that the veteran has the 
equivalent of a high school education without any significant 
specialized education or training, requires a remand of this 
case for an opinion as to whether the veteran's service-
connected disabilities preclude him securing or following a 
substantially gainful occupation.

The record further reflects that in June 1982, the veteran 
filed a notice of disagreement with a RO decision that 
reportedly denied vocational rehabilitation training benefits 
to the veteran in February 1982; however, the vocational 
rehabilitation file from this claim is not in the record.  
Therefore, while this case is in remand status, an effort 
should be made to locate this file and associate it with the 
veteran's claims folder.  

Finally, the veteran has stated that he receives treatment 
for his service-connected disabilities at the VA Medical 
Center in San Juan, Puerto Rico.  These records should be 
obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain any the 
veteran's treatment records from the VA 
Medical Center in San Juan, Puerto 
Rico, dated since April 2004.

2.  Attempt to locate the vocational 
rehabilitation file associated with a 
February 1982 RO decision that denied 
the veteran's claim for vocational 
rehabilitation benefits.  If the file 
is located, it should be associated 
with the veteran's claims folder.

3.  Thereafter, the veteran should be 
afforded a VA general medical 
examination.  The claims folder and a 
copy of this remand are to be made 
available to the examiner for review in 
conjunction with the examination.  All 
studies deemed necessary by the 
examiner are to be performed.  

In light of the veteran's medical, 
educational and vocational history, the 
examiner is requested to express an 
opinion as to the degree of 
occupational impairment attributable to 
his service-connected disabilities 
(postoperative residuals of excision of 
nucleus pulposus, clinical right L4, 
left S1 radiculopathy; fracture of the 
1st metacarpal near wrist area of the 
right thumb; fracture of the left 5th 
finger; recurrent pterygium of the 
right eye, inactive postoperative left 
eye; and perforation of the tympanic 
membrane), as opposed to any 
nonservice-connected disabilities and 
advancing age.  In particular, describe 
what types of employment activities 
would be limited because of the 
veteran's service-connected 
disabilities, and whether any 
limitation on his employment is likely 
to be permanent.

The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.

4.  Readjudicate the claim on appeal.  
If the benefit sought on appeal remains 
denied, the appellant and his 
representative should be provided a 
supplemental statement of the case.  
Allow an appropriate period of time for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007). 

